CARTER, Judge.
We have carefully reviewed the record in this case and conclude that it contains no ground for reversal or modification of the trial court’s judgment. Although the damage awards are generous, we do not find them to, be an abuse of the trial court’s much discretion. Accordingly, the judgment of the trial court is affirmed at appellants’ cost. See Youn v. Maritime Overseas Corp., 623 So.2d 1257, 1260-61 (La.1993), cert. denied, — U.S. -, 114 S.Ct. 1059, 127 L.Ed.2d 379 (1994); Reck v. Stevens, 373 So.2d 498, 501 (La.1979). See also Rick v. State, Department of Transportation and Development, 93-1776 p. 13-14 (La. 1/14/94); 630 So.2d 1271, 1277.
AFFIRMED.